DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 12/31/19.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 15 recite the limitation "a delivery bot” twice and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”
Dependent claims are likewise rejected.

Claim 6 recites the limitation “a plurality of asset loading components” while preceding claim 1 recites “one or more asset loading components” and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim 20 recites the limitation “automatically rotating, prior to the moving of the one or more assets, the one or more storage locations to a position adjacent to the apparatus”. Moving of the storage location inherently moves the assets on the storage location, therefore it is unclear how the storage location is moved without moving the asset.  Therefore the claim is currently being interpreted as the movement prior to loading the asset on the bot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jarvis et al. (US 2020/0209865).

Regarding claim 1, Jarvis discloses an automated delivery preparation vehicle and robot including an apparatus for loading one or more shipment assets to a delivery bot, the apparatus comprising (Abstract): 
one or more asset loading components configured to move one or more assets from one or more storage units to a delivery bot, the one or more asset loading components and the one or more storage units and the delivery bot are included in a logistics vehicle (¶32, ¶95 and Figs. 1A-C and 4 – item displacement mechanism corresponding to the recited loading components to move packages from shelves (element 116) to the AGV element 102 corresponding to the recited delivery bot included in the delivery vehicle corresponding to the recited logistics vehicle), 
the delivery bot is configured to deliver the one or more assets outside of the logistics vehicle to one or more delivery locations in response to the moving of the one or more assets (¶38 – AGV can move inside and outside the logistics vehicle to retrieve an item from a shelf 116, pallet 126, or other location, transport the item, manipulate the item, and/or place the item at a designated location, such as on a shelf 116 in a delivery vehicle 104, near a door of a delivery vehicle 104, or at a delivery point); and 
one or more sensors configured to automatically guide the one or more asset loading components to the one or more assets for the moving of the one or more assets from the one or more storage units to the delivery bot (¶67 - guidance system may include one or more sensors that detect and process navigation markers (e.g., QR codes, RFID labels, etc.) to locate the AGV 202a while the AGV 202a traverses the operating environment).

Regarding claim 2, Jarvis further discloses the one or more asset loading components include a set of rods, the set of rods each include an extension that is configured to catch the one or more assets for the moving of the one or more assets from the one or more storage units to the delivery bot (¶41 and ¶95 – AGV and shelves may have a roller mechanism corresponding to the recited loading components having a set of rod extensions to retrieve an item corresponding to the recited configured to catch the assets).

Regarding claim 5, Jarvis further discloses one or more stopper components that are configured to prevent other assets from being moved to the delivery bot (¶89 – partitions corresponding to the recited stopper components).

Regarding claim 6, Jarvis further discloses the one or more asset loading components include a plurality of asset loading components, and wherein each of the plurality of asset loading components are configured to move independently one from another for the moving of the one or more assets (¶95 - item displacement mechanism corresponding to the recited loading components are associated with each shelf corresponding to the recited plurality of components configured to move independently).

Regarding claim 7, Jarvis further discloses the apparatus is disposed over each boundary of a slot that includes the one or more storage units, and wherein the slot is rotatable such that another slot is configured to rotate to the asset loading component to move other assets to the delivery bot (¶94-95 – item displacement mechanism at each shelf slot corresponding to the recited at each boundary for each slot where rollers rotate to rotate other assets to the delivery bot).

Regarding claim 8, Jarvis further discloses a system comprising: a logistics vehicle that includes one or more storage units, the logistics vehicle is configured to carry one or more assets for one or more shipping operations (Abstract); 
an apparatus included in the logistics vehicle, the apparatus includes one or more asset loading components configured to automatically move the one or more assets to or from the one or more storage units to or from a delivery bot inside of the logistics vehicle (¶94-96 - item displacement mechanism corresponding to the recited asset loading components configured to automatically move items to or from an AGV corresponding to the recited delivery bot inside a delivery vehicle corresponding to the recited logistics vehicle), 
the delivery bot configured to deliver the one or more assets to or from one or more delivery or pickup locations outside of the logistics vehicle (¶38 – AGV can move inside and outside the logistics vehicle to retrieve an item from a shelf 116, pallet 126, or other location, transport the item, manipulate the item, and/or place the item at a designated location, such as on a shelf 116 in a delivery vehicle 104, near a door of a delivery vehicle 104, or at a delivery point); and 
a launch component inside of the logistic vehicle, the launch component is configured to allow the delivery bot to traverse outside of the logistics vehicle or inside of the logistics vehicle in order to complete the one or more shipping operations (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point).
	
Regarding claim 11, Jarvis further discloses the launch component includes a first end that is configured to lower from the logistics vehicle to a ground surface beneath the logistics vehicle such that the launch component becomes a ramp for a particular delivery bot (¶122 – the ability for the robot to enter and exit the vehicle discloses a first end to lower from the logistics vehicle to the ground such that it becomes a ramp).

Regarding claim 12, Jarvis further discloses the logistics vehicle or computing device is configured to transmit, over a network, service level data to the delivery bot to complete the one or more shipping operations (¶47 and Fig. 8 – delivery coordination server corresponding to the recited computing device transmitting data over a network where elements 824, 826, 830, 832 consist of security level data to complete one or more shipping operations).

Regarding claim 13, Jarvis further discloses the logistics vehicle includes a rotatable storage unit system, wherein the apparatus performs the automatically moving of the one or more assets to or from the one or more storage units to or from a delivery bot inside of the logistics vehicle in response to the one or more storage units rotating to a position adjacent to the apparatus (¶55-56 – different platforms able to rotate as well as rollers to better position items on a shelf or AGV corresponding to the recited rotatable storage unit automatically moving assets to or from the AGV corresponding to the recited rotatable storage unit system).

Regarding claim 14, Jarvis further discloses the logistics vehicle includes a sensor that maps out a geographical environment that the logistic vehicle traverses to guide the delivery bot to perform the one or more shipping operations (¶36 - delivery vehicle computing system may include or communicate with a location system, such as a global positioning system device (GPS)).

Regarding claim 15, Jarvis further discloses a method for loading one or more shipment assets to or from a delivery bot, the method comprising (Abstract): 
automatically moving, by an apparatus, one or more assets to or from one or more storage locations to or from a delivery bot, the apparatus and the one or more storage locations and the delivery bot are stored in a logistics vehicle (¶94-96 - item displacement mechanism corresponding to the recited asset loading components configured to automatically move items to or from an AGV corresponding to the recited delivery bot inside a delivery vehicle corresponding to the recited logistics vehicle), 
the delivery bot is configured to deliver or pick up the one or more assets to or from one or more delivery or pickup locations that are outside of the logistics vehicle (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point).

Regarding claim 16, Jarvis further discloses the automatically moving of the one or more assets to or from the one or more storage locations occurs in response to a vision sensor located on the apparatus that senses contours of the one or more assets and guides the apparatus to the one or more assets for the moving of the one or more assets (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point were the AGV 202d may include an optical sensor 244 on the body 210, IHM 216, etc., which allows the AGV 202d to locate itself and/or an item, for example, using a surface of the delivery vehicle 104, a marker in an operating environment, and/or a label on an item corresponding to the recited vision sensor to identify the assets for moving).

Regarding claim 17, Jarvis further discloses the apparatus includes a set of rods, the set of rods each include an extension that is configured to pull the one or more assets into the delivery bot (¶41 and ¶95 – AGV and shelves may have a roller mechanism corresponding to the recited loading components having a set of rod extensions to retrieve an item corresponding to the recited configured to catch the assets).

Regarding claim 18, Jarvis further discloses preventing other assets from being moved to or from the delivery bot (¶89 – partitions corresponding to the recited stopper components).

Regarding claim 19, Jarvis further discloses the moving of the one or more assets occurs via two rods that move independently one from another (¶95 - item displacement mechanism corresponding to the recited loading components are associated with each shelf corresponding to the recited plurality of components configured to move independently).

Regarding claim 20, Jarvis further discloses automatically rotating, prior to the moving of the one or more assets, the one or more storage locations to a position adjacent to the apparatus in order to place or pick up the one or more assets from the one or more storage locations (¶94-96 – rollers rotating to position a package adjacent to the apparatus prior to moving the asset. Moving of the storage location inherently moves the assets on the storage location, therefore the claim is currently being interpreted as the movement prior to loading the asset on the bot.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0209865), as applied to claim 1 above.

Regarding claim 9, Jarvis further discloses the logistics vehicle includes a plurality of delivery bot storage racks that are each configured to receive a respective delivery bot, and wherein each of the plurality of delivery bot storage racks are vertically aligned one with another at a rear portion of the logistics vehicle (¶37, ¶86, ¶163, Fig. 4 – a plurality of shelving may be arranged vertically on support members corresponding to the recited plurality of storage racks arranged vertically in a delivery vehicle corresponding to the recited logistics vehicle where a plurality of the AGVs 102 may be coordinated corresponding to the recited plurality of AGVs, while it does not disclose the usage of a plurality of AGVs in a logistics vehicle, the combination of a plurality of AGVs with the AGVs aligned on rails/tracks/etc inside placed within the delivery vehicle fully discloses all of the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined plurality of AGVs with the AGVs aligned on rails/tracks/etc inside placed within the delivery vehicle fully in order to schedule of a plurality of the AGVs 102 may be coordinated such that an optimal flow can be achieved (Jarvis - ¶163).

Regarding claim 10, Jarvis further discloses the launch component is configured to raise and lower in a vertical plane to each of the plurality of slots to receive the respective delivery bot (¶58 – elevator 208 may raise or lower the robotic arm to interact with various shelves 406 of a shelving unit 402. While it does not explicitly disclose the launch component containing an elevator, it would have been obvious for one of ordinary skill in the art to have instead put the robot on the elevator in order to move the AGV into and out of the vehicle as in (Jarvis - ¶122)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0209865), as applied to claim 1 above, further in view of Ilch et al. (US 2006/0162293).

Regarding claim 3, Jarvis further discloses an actuator including rods for positioning different assets but does not disclose an actuator positioning the rods above a package.
However, Ilch discloses a package positioning system including an actuator component configured to place at least a portion of the set of rods over a top portion of the one or more assets and cause rotation of the extension such that the extension catches an edge of the one or more assets (¶20 and Fig. 2 – gripper arm positioned above the package rotating so the extension pushes the package laterally onto the plate corresponding to the recited set of rods over a top portion to catch the edge of the assets by a rotation of the extension of the rods).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the actuator including rods for positioning different assets of Jarvis with the rotating gripper arm of Ilch in order to move sensitive items automatically at a high speed (Ilch - ¶2).

Regarding claim 4, Jarvis further discloses an actuator including rods for positioning different assets but does not disclose an actuator positioning the rods above a package.
However, Ilch further discloses the rotation includes causing rotation of the extension from being substantially parallel with a horizontal edge of a top of the one or more assets to a position that is substantially perpendicular to the horizontal edge of the one or more assets (¶20 and Fig. 2 – gripper arm positioned above the package rotating so the extension pushes the package laterally onto the plate corresponding to the recited set of rods over a top portion to catch the edge of the assets by a rotation of the extension of the rods, this fully rotating system cycles between parallel with the horizontal edge to perpendicular and back).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the actuator including rods for positioning different assets of Jarvis with the rotating gripper arm of Ilch in order to move sensitive items automatically at a high speed (Ilch - ¶2).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goldman et al. (US 5,569,003) discloses an accessary moving system including utilizing a rotating picker arm to push an accessory out of an opening by cyclically positioning horizontally above an object then rotating perpendicularly (Col. 12, lines 62-65 and Fig. 12).

	Jacobus et al. (US 2014/0277691) discloses an automated external lift gate system to load or unload the vehicle (¶87).

	Xiao et al. (US 2020/026281) discloses a system for autonomous last mile delivery including larger ADVs can carry smaller ADVs that are deployed for the last mile delivery (¶2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665